PER CURIAM.
Eric Williams appeals the district court’s1 dismissal of his 42 U.S.C. § 1983 complaint. Having carefully reviewed the record, we conclude that dismissal was proper for the reasons explained by the district court. See Mireles v. Waco, 502 U.S. 9, 112 S.Ct. 286, 116 L.Ed.2d 9 (1991) (per curiam); Burns v. Reed, 500 U.S. 478, 111 S.Ct. 1934, 114 L.Ed.2d 547 (1991); *691Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 S.Ct. 2018, 56 L.Ed.2d 611 (1978). Accordingly, we affirm. See 8th Cir. R. 47B. We also deny the pending motion.

. The Honorable P.K. Holmes, III, Chief Judge, United States District Court for the Western District of Arkansas, adopting the report and recommendations of the Honorable James R. Marschewski, United States Magistrate Judge for the Western District of Arkansas.